DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 16-35 are currently pending, with claims 22 and 27-35 being withdrawn.
Election/Restrictions
Applicant's election with traverse of Species IV relating to Figure 10 in the reply filed on 01/15/2021 is acknowledged.  The traversal is on the ground(s) that there is a disclosed connection between the species. This is found to be persuasive as each requires the tapering of a side on the enhanced flexible portion, and all three figures (10-11, and 13) include such a tapering at elements 125. The remainder of the Restriction regarding the other figures is deemed proper and will be maintained as there is still an undue burden with respect to the search which would require different search terms.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 16-21 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13 of U.S. Patent No. 9,408,663. Although the claims at issue are not identical, they are not patentably distinct from each other because the only apparent difference appears to be that the present application only requires that only “at least one arm” includes the electrode and bendable support whereas the ‘663 patent requires that each of the arms includes those components. 
Allowable Subject Matter
The content of the claims is allowable over the prior art of record as the prior art of record fails to show the tapered feature as presently claimed as noted in applicant’s arguments. The newly cited reference to Kordis (6,805,131) discloses tapered sides at a distal end of splines as shown in Figure 19 and that the thickness dimension can be reduced as noted at column 9, lines 46-54; however, there is no mention of tapering the thickness dimension to achieve the reduced dimension. The withdrawn claims have been reinstated in light of the specification recital in paragraph [0038] relating to combining the various embodiments. The claims however cannot be allowed until the double patenting rejection (above) is resolved. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794